Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 1 of 40




             EXHIBIT 1
                                    Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 2 of 40
CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

Summary of Donziger-Related Bank Accounts                                                                                                                               Exhibit 1
Time Period: August 31, 2005 through June 30, 2018

                                            Personal                                        Short                                        Activity Dates      Last Known    In SRD
 #     Institution   Name on Account                              Account Type                             Short Account Name
                                           or Business                                    Account #                                     First      Last        Status      Stmt.?
CHASE BANK ACCOUNTS

 1       Chase       Steven R. Donziger      Personal       Select Checking W/Interest     **5365         Personal Checking 5365       8/31/05    12/13/12     Closed       N/A
                     Steven R. Donziger
 2       Chase                              Business             Business Classic          **0218        Law Firm Checking 0218        3/23/07     1/7/13      Closed       N/A
                         Atty at Law
                     Steven R. Donziger
 3       Chase                              Business              IOLTA Account            **9822     DeLeon IOLA Trust Account 9822   3/28/07    5/31/12      Closed       N/A
                         Atty at Law
 4       Chase       Steven R. Donziger      Personal         Private Client Checking      **5678         Personal Checking 5678       10/11/07    9/4/12      Closed       N/A
                     Steven R. Donziger
 5       Chase                              Business        Business Classic W/Interest    **2758       Ecuador Case Account 2758      2/17/10     5/4/12      Closed       N/A
                         Atty at Law
                     Steven R. Donziger
 6       Chase                              Business          IOLTA Trust Account 2        **0989       IOLA Trust Account 2 0989      10/1/10     5/4/12      Closed       N/A
                         Atty at Law
 7       Chase       Steven R. Donziger      Personal         Private Client Savings       **9890         Personal Savings 9890         9/5/12    12/14/12     Closed       N/A

      Total Chase Accounts: 7 (3 personal, 4 business)

TD BANK ACCOUNTS

 8      TD Bank      Steven R. Donziger      Personal         Relationship Checking        **2265         Personal Checking 2265       12/3/12    12/27/16     Closed       No
 9      TD Bank      Steven R. Donziger      Personal          Relationship Savings        **2388         Personal Savings 2388        12/3/12     7/9/14      Closed       No
                       Donziger and
 10     TD Bank                             Business        Business Premier Checking      **8783        Law Firm Checking 8783         5/7/13    6/30/18      Open         Yes
                      Associates PLLC
 11     TD Bank      Steven R. Donziger      Personal          Relationship Savings        **6418         Personal Savings 6418        6/25/16    4/23/18      Closed       No
 12     TD Bank      Steven R. Donziger      Personal         Relationship Checking        **3420         Personal Checking 3420       11/14/16   6/25/18      Open         Yes
 13     TD Bank      Steven R. Donziger      Personal             Select Savings           **9857         Personal Savings 9857        4/19/17    6/30/18      Open         Yes
 14     TD Bank      Steven R. Donziger      Personal           Premier Checking           **8132         Personal Checking 8132        5/7/18     7/5/18      Open         Yes
 15     TD Bank      Steven R. Donziger     Business        Business Convenience Plus      **8174        Law Firm Checking 8174        5/10/18    6/30/18      Open         Yes

      Total TD Bank Accounts: 8 (6 personal, 2 business)

OTHER BANK ACCOUNTS

                     Streamline Family
        Bank of
 16                   Office Inc. DBA       Business       Business Advantage Checking     **9158          CWP Checking 9158           12/22/17    5/3/18      Closed       N/A
        America
                     CWP Associates
        BBVA          Steven Donziger
 17                                         Not Noted        Build-to-Order Checking       **9997          BBVA Checking 9997          2/20/13    6/24/15      Closed       No
       Compass       (P. Campbell Ford)
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 3 of 40




             EXHIBIT 2
                                                     Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 4 of 40

Chevron Corporation v. Steven Donziger, et al.
 Investment Agreements Reviewed and Comparison with Known Investor Deposits into Donziger-Related Bank Accounts                                                                                                                       Exhibit 2
 Time Period: May 2016 through January 2018

  Invstr.                                       Date of      Execution       Equity      Lenczner Slaght               Agreement                  [2] Remained w/                       Deposit into Donziger or Other Account
                           Investor
    #                                         Agreement      Status [1]   Interest [1]     Role(s) [1]         Amount              After Fees     Lenczner Slaght         Amount           Date        Bank         Account Name           Acct. #
 LENCZNER SLAGHT ROYCE SMITH ("LENCZNER SLAGHT") RELATED INVESTORS

     I      Glenn Krevlin                        5/2/16        Partial      0.125%           Party         $     250,000.00    $     250,000.00   $     175,000.00    $     74,990.00     5/10/16          TD   Donziger & Associates      **8783

     I      Glenn Krevlin                       7/11/16        Partial      0.050%           Party         $     100,000.00    $     100,000.00   $     100,000.00    $            -
                                                                                           Party and
    II      Cliff Eisler                        7/11/16         Full        0.125%                         $     250,000.00    $     250,000.00   $     145,000.00    $    104,990.00     7/19/16          TD   Donziger & Associates      **8783
                                                                                         Escrow Agent
            WDIS Finance LLC                                                               Party and
    III                                         8/24/16         Full        0.165%                         $     300,000.00    $     285,000.00   $     141,500.00    $    143,490.00     10/6/16          TD   Donziger & Associates      **8783
            (John van Merkensteijn)                                                      Escrow Agent
            Wellbeck Partners                                                              Party and
    IV                                          8/24/16         Full        0.110%                         $     200,000.00    $     200,000.00   $     100,000.00    $     99,990.00    10/21/16          TD   Donziger & Associates      **8783
            (Jay L. Goldstein)                                                           Escrow Agent
            WDIS Finance LLC                                                               Party and
    III                                         11/10/16        Full        0.055%                         $     100,000.00    $      95,000.00   $      30,000.00    $     64,990.00    12/19/16          TD   Donziger & Associates      **8783
            (John van Merkensteijn)                                                      Escrow Agent
                                                                                           Party and
    V       Indigenous People Limited [2]       11/24/16        Full        0.1375%                        $     250,000.00    $     237,500.00   $     100,000.00    $    137,490.00     2/21/17          TD   Donziger & Associates      **8783
                                                                                         Escrow Agent
            LENCZNER SLAGHT-RELATED TOTALS                                                                 $   1,450,000.00    $ 1,417,500.00     $     791,500.00    $    625,940.00


 OTHER INVESTORS / INVESTMENTS

 FENWICK (GEORGE R. WATERS) RELATED

    VI      Fenwick (George R. Waters)          1/22/16         Full          None            N/A          $     102,000.00    $     100,000.00         N/A           $     50,000.00     1/25/16          TD     Steven R. Donziger       **2265

    VI      Fenwick (George R. Waters)           2/3/17         Full        0.076%            N/A          $      50,000.00    $      50,000.00         N/A           $     50,000.00     2/14/17          TD   Donziger & Associates      **8783

    VI      Fenwick (George R. Waters)          12/17/17    Not Exect'd     0.025%            N/A          $      50,000.00    $      50,000.00         N/A           $     50,000.00    12/11/17          TD   Donziger & Associates      **8783

            FENWICK (GEORGE R. WATERS) TOTALS                                                              $     202,000.00    $     200,000.00                       $    150,000.00


 OTHER INVESTMENTS DEPOSITED WITH STREAMLINE FAMILY OFFICE INC DBA CWP ASSOCIATES ("CWP ASSOCIATES")

                                                                                                                                                                                                     Bank of
            CHV LLC / Tony Abbiati                                                                                                                                    $    250,000.00     1/2/18                   CWP Associates          **9158
                                                                                                                                                                                                     America
   VII      & Client (appears to be James       12/20/17        Full        0.250%            N/A          $     500,000.00    $     500,000.00         N/A
            McCaffrey)                                                                                                                                                                               Bank of
                                                                                                                                                                      $    250,000.00     1/5/18                   CWP Associates          **9158
                                                                                                                                                                                                     America
                                                                                                                                                                                                     Bank of
     I      Glenn Krevlin                        1/2/18        Partial     0.16675%           N/A          $     250,000.00    $     250,000.00         N/A           $    250,000.00     1/18/18                  CWP Associates          **9158
                                                                                                                                                                                                     America
            DEPOSITED WITH CWP ASSOCIATES TOTALS                                                           $     750,000.00    $     750,000.00                       $    750,000.00


                    GRAND TOTALS                                                                           $   2,402,000.00    $ 2,367,500.00     $     791,500.00    $ 1,525,940.00

 Notes:
    [1]     In addition to Agreements, Kroll identified the "Execution Status," "Equity Interest", and "Lenczner Slaght Role(s)" based on documents provided in the Mary Katherine Sullivan productions.

    [2]     Per JVM 002466, Lenczner Slaght has retained $691,500 of the $1,417,500 it has received to satisfy outstanding legal fees. The $100,000 difference is likely due to the timing of the Indigenous People Ltd. Agreement transactions.
            JVM 002466 was dated February 2, 2017, prior to the February 21, 2017 payment into the Donziger & Associate's TD Bank account.
            It also identifes the $237,500.00 After-Fees amount for the Indigenous People Ltd. Agreement as "Available Cash" in the Lenczner Slaght Escrow Account.
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 5 of 40




             EXHIBIT 3-A
                        Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 6 of 40
Chevron Corporation v. Steven Donziger, et al.

   Detail of Investor Deposits Into Donziger-Controlled Bank Accounts (by Individual Deposits)                                                                Exhibit 3-A
  Time Period: January 1, 2016 through June 30, 2018
     #        Tx Date                  Investor                              To                      Bank         Account #       Type        Trans.           Amount
  PAID DIRECTLY TO DONZIGER
     1        1/25/16              George R Waters                   Steven R. Donziger            TD Bank          **2265     Pers. Chkg.     Wire       $      50,000.00
     2        2/14/17              George R Waters                  Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              50,000.00
     3        12/11/17             George R Waters                  Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              50,000.00
                                                                                                                   SUBTOTAL DIRECT TO DONZIGER $                150,000.00

  PAID TO DONZIGER THROUGH LENCZNER SLAGHT ROYCE SMITH [1]
     4        5/10/16                Glenn Krevlin                  Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              74,990.00
     5        7/19/16                 Cliff Eisler                  Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire             104,990.00
     6        10/6/16          JV Merkensteijn (WDIS)               Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire             143,490.00
     7        10/21/16            Wellbeck Partners                 Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              99,990.00
     8        12/19/16         JV Merkensteijn (WDIS)               Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              64,990.00
     9        2/21/17                 Ian Watson                    Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire             137,490.00
                                                                        SUBTOTAL TO DONZIGER THROUGH LENCZNER SLAGHT ROYCE SMITH $                              625,940.00

  PAID TO DONZIGER THROUGH CWP ASSOCIATES AND FORUM NOBIS
     10       1/30/18              CWP Associates                   Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              25,000.00
     11        2/5/18              CWP Associates                   Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              25,000.00
     12       3/13/18              CWP Associates                   Donziger & Associates          TD Bank          **8783     Bus. Chkg.      Wire              75,000.00
     13        5/8/18                Forum Nobis                     Steven R. Donziger            TD Bank          **8132     Pers. Chkg.     Wire             342,045.16
                                                                                            DIRECT TO DONZIGER FROM CWP AND FORUM NOBIS $                       467,045.16

                                                                                TOTAL INVESTOR PAYMENTS TO DONZIGER TD BANK ACCOUNTS $                         1,242,985.16

  INVESTOR PAYMENTS THAT INITIALLY WENT TO CWP ASSOCIATES [2]
               1/2/18               Antony Abbiati                    CWP Associates                 BofA           **9158     Bus. Chkg.      Wire             250,000.00
               1/5/18              James McCaffrey                    CWP Associates                 BofA           **9158     Bus. Chkg.      Wire             250,000.00
              1/18/18              Glenn J. Krevlin                   CWP Associates                 BofA           **9158     Bus. Chkg.      Wire             250,000.00
                                                                                                                  SUBTOTAL INDIRECT TO DONZIGER $               750,000.00
                                                                                                                       TOTAL INVESTOR PAYMENTS $               1,525,940.00

            ANALYSES                                                                   Note [1]: As shown on Exhibit 1, five payments in 2016 and one in 2017
           Subtotal Direct from Investors to Donziger Accounts $   150,000.00                    were paid through Lenczner Slaght Royce Smith.
          Subtotal From Lenczner Slaght to Donziger Accounts       625,940.00
     Three Direct Transfers from CWP to Donziger Accounts          125,000.00          Note [2]: Abbiati / McCaffrey / Krevlin Total to CWP Associates $        750,000.00
                   One to Donziger Accounts via Forum Nobis        342,045.16             Disbursed as follows:    CWP Payments on behalf of Donziger           (282,954.84)
              Total Investor Amounts to Donziger Accounts $ 1,242,985.16                                             Three Direct Transfers to Donziger         (125,000.00)
         Deposits from Other External Sources 1/1/16 - 6/30/18      72,988.15                                          One to Donziger via Forum Nobis          (342,045.16)
          Total Deposits to Donziger Accounts 1/1/16 - 6/30/18 $ 1,315,973.31                                                                  TOTAL $                  -
             Percentage of Investor Deposits to Total Deposits     94.5%
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 7 of 40




             EXHIBIT 3-B
                                          Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 8 of 40
Chevron Corporation v. Steven Donziger, et al.

 Detail of Investor Deposits Into Donziger-controlled Bank Accounts (by Year and Investor)                                                                                      Exhibit 3-B
 Time Period: August 2004 through January 2018
                           ANNUAL SUMMARY                                                               SUMMARY BY INVESTOR

                                  Year           # of Deposits   Total Amount                                         Investor                    Amount
                                  2004                5          $     92,874.35                                   Magister Law               $   3,274,486.18
                                  2005                18              165,621.34                                   Russ DeLeon                    1,750,000.00
                                  2006                16              207,312.96                                 Kohn, Swift & Graf               1,166,245.46
                                  2007                10             1,999,911.36                                      Torvia                      714,000.00
                                  2008                10              233,110.83                                 Patton Boggs, LLP                 430,000.00
                                  2009                10              217,414.62                                  Glenn J. Krevlin                 324,990.00
                                  2010                5              2,550,000.00                                  Antony Abbiati                  250,000.00
                                  2011                7              1,179,486.18                                James McCaffrey                   250,000.00
                                  2012                4               789,000.00                          WDIS Finance (JV Merkensteijn)           208,480.00
                                  2013                4               447,000.00                                 George R Waters                   202,000.00
                                  2014                0                          -                           Olswang LLP (Woodsford)               200,000.00
                                  2015                0                          -                                  Orin Kramer                    150,000.00
                                  2016                8               538,450.00                         Indigenous People Ltd (Ian Watson)        137,490.00
                                  2017                3               237,490.00                                     Cliff Eisler                  104,990.00
                                  2018                3               750,000.00                                 Michael Donziger                  100,000.00
                            Total 2016-2018           14         $ 1,525,940.00                          Wellbeck Partners (Jay Goldstein)          99,990.00
                            Total 2004-2018          103         $ 9,407,671.64                             Amazonia Recovery Limited               45,000.00
                                                                                                                       Totals                 $   9,407,671.64

    #       Bank Name       Name on Account       Account #           Tx Date        Transaction Type                   From                                     To              Amount
    1         Chase         Steven R. Donziger       61-65           8/16/2004        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger   $       31,397.37
    2         Chase         Steven R. Donziger       61-65           10/18/2004       Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger           15,000.00
    3         Chase         Steven R. Donziger       61-65           11/8/2004        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger           12,692.39
    4         Chase         Steven R. Donziger       61-65           11/22/2004       Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger           30,000.00
    5         Chase         Steven R. Donziger       61-65           11/24/2004       Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            3,784.59
                                                                 Subtotal - 2004                                                                                            $      92,874.35
    6         Chase         Steven R. Donziger       52-65           1/19/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger           27,000.00
    7         Chase         Steven R. Donziger       52-65            2/3/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            2,818.21
    8         Chase         Steven R. Donziger       52-65           2/16/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            3,879.95
    9         Chase         Steven R. Donziger       52-65           2/16/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger           15,000.00
   10         Chase         Steven R. Donziger       52-65           2/18/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger             488.70
   11         Chase         Steven R. Donziger       52-65           4/14/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            1,240.00
   12         Chase         Steven R. Donziger       52-65           4/14/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            4,216.98
   13         Chase         Steven R. Donziger       52-65           4/14/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            5,685.30
   14         Chase         Steven R. Donziger       52-65           4/14/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger           15,000.00
   15         Chase         Steven R. Donziger       52-65           6/23/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger             910.60
   16         Chase         Steven R. Donziger       52-65           6/23/2005        Check Deposit               Kohn, Swift & Graf                   Steven R. Donziger            3,393.06


                                                                                                                                                                                     Page 1 of 4
                                           Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 9 of 40
Chevron Corporation v. Steven Donziger, et al.

 Detail of Investor Deposits Into Donziger-controlled Bank Accounts (by Year and Investor)                                                           Exhibit 3-B
 Time Period: August 2004 through January 2018
    #       Bank Name       Name on Account        Account #      Tx Date        Transaction Type         From                    To                  Amount

   17         Chase         Steven R. Donziger       52-65       7/18/2005        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              6,478.58
   18         Chase         Steven R. Donziger       52-65       7/21/2005        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
   19         Chase         Steven R. Donziger       52-65       7/21/2005        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
   20         Chase         Steven R. Donziger       52-65       7/21/2005        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
   21         Chase         Steven R. Donziger       52-65       8/29/2005        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              4,509.96
   22         Chase         Steven R. Donziger       5365        12/1/2005        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
   23         Chase         Steven R. Donziger       5365        12/19/2005       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
                                                               Subtotal - 2005                                                                   $     165,621.34
   24         Chase         Steven R. Donziger       5365         2/1/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              1,952.01
   25         Chase         Steven R. Donziger       5365         2/1/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              6,026.37
   26         Chase         Steven R. Donziger       5365         2/6/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              2,572.39
   27         Chase         Steven R. Donziger       5365        4/11/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger               468.39
   28         Chase         Steven R. Donziger       5365        4/11/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              2,093.37
   29         Chase         Steven R. Donziger       5365        4/11/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              3,287.28
   30         Chase         Steven R. Donziger       5365        4/11/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              5,162.87
   31         Chase         Steven R. Donziger       5365        4/11/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
   32         Chase         Steven R. Donziger       5365         6/8/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              1,453.67
   33         Chase         Steven R. Donziger       5365         6/8/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              3,651.98
   34         Chase         Steven R. Donziger       5365        6/14/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              2,360.32
   35         Chase         Steven R. Donziger       5365        6/14/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              5,367.24
   36         Chase         Steven R. Donziger       5365        6/14/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             40,000.00
   37         Chase         Steven R. Donziger       5365        8/28/2006        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              7,156.46
   38         Chase         Steven R. Donziger       5365         9/1/2006        Check deposit     Kohn, Swift & Graf    Steven R. Donziger             45,000.00
   39         Chase         Steven R. Donziger       5365        11/30/2006       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             65,760.61
                                                               Subtotal - 2006                                                                   $     207,312.96
   40         Chase         Steven R. Donziger       5365        2/26/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              9,284.09
   41         Chase        Donziger & Associates     0218        3/23/2007         Wire Transfer      Russ DeLeon        Donziger & Associates        1,750,000.00
   42         Chase         Steven R. Donziger       5365        5/18/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             13,629.31
   43         Chase         Steven R. Donziger       5365        5/18/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,000.00
   44         Chase         Steven R. Donziger       5365        5/18/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             90,000.00
   45         Chase         Steven R. Donziger       5365        7/18/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             20,187.72
   46         Chase         Steven R. Donziger       5365        8/13/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             30,000.00
   47         Chase         Steven R. Donziger       5365        9/13/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             13,340.47
   48         Chase         Steven R. Donziger       5365        10/22/2007       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             30,000.00
   49         Chase         Steven R. Donziger       5365        11/5/2007        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             28,469.77
                                                               Subtotal - 2007                                                                   $ 1,999,911.36



                                                                                                                                                          Page 2 of 4
                                         Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 10 of 40
Chevron Corporation v. Steven Donziger, et al.

 Detail of Investor Deposits Into Donziger-controlled Bank Accounts (by Year and Investor)                                                         Exhibit 3-B
 Time Period: August 2004 through January 2018
    #       Bank Name       Name on Account      Account #      Tx Date        Transaction Type         From                    To                  Amount

   50         Chase         Steven R. Donziger     5365        5/21/2008        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             10,489.30
   51         Chase         Steven R. Donziger     5365        5/21/2008        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             45,000.00
   52         Chase         Steven R. Donziger     5365        7/14/2008        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             30,000.00
   53         Chase         Steven R. Donziger     5365         8/5/2008        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             24,004.50
   54         Chase         Steven R. Donziger     5365         9/9/2008        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              5,147.93
   55         Chase         Donziger & Assoc.      0218        9/29/2008        Check Deposit     Kohn, Swift & Graf   Donziger & Associates           45,000.00
   56         Chase         Steven R. Donziger     5365        10/28/2008       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             14,313.25
   57         Chase         Steven R. Donziger     5365        12/17/2008       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              7,407.13
   58         Chase         Steven R. Donziger     5365        12/17/2008       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              9,248.72
   59         Chase         Steven R. Donziger     5365        12/17/2008       Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             42,500.00
                                                             Subtotal - 2008                                                                   $     233,110.83
   60         Chase         Steven R. Donziger     5365         3/2/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              8,351.15
   61         Chase         Steven R. Donziger     5365         3/2/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             15,713.54
   62         Chase         Steven R. Donziger     5365         4/7/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             30,000.00
   63         Chase         Steven R. Donziger     5365        5/12/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             18,363.28
   64         Chase         Steven R. Donziger     5365        5/12/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             30,000.00
   65         Chase         Steven R. Donziger     5365        7/20/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             44,986.65
   66         Chase         Steven R. Donziger     5365        7/27/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             30,000.00
   67         Chase         Steven R. Donziger     5365        8/19/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger              5,000.00
   68         Chase         Steven R. Donziger     5365        8/19/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             17,500.00
   69         Chase         Steven R. Donziger     5365        10/9/2009        Check Deposit     Kohn, Swift & Graf    Steven R. Donziger             17,500.00
                                                             Subtotal - 2009                                                                   $     217,414.62
   70         Chase         Donziger & Assoc.      0218        2/17/2010           Transfer          Orin Kramer       Donziger & Associates          150,000.00
   71         Chase         Donziger & Assoc.      0218        3/10/2010           Transfer         Magister Law       Donziger & Associates          500,000.00
   72         Chase         Donziger & Assoc.      0218        6/11/2010           Transfer         Magister Law       Donziger & Associates          250,000.00
   73         Chase         Donziger & Assoc.      0218        8/17/2010           Transfer         Magister Law       Donziger & Associates        1,250,000.00
   74         Chase         Donziger & Assoc.      0218        12/31/2010          Transfer       Patton Boggs, LLP    Donziger & Associates          400,000.00
                                                             Subtotal - 2010                                                                   $ 2,550,000.00
   75         Chase         Donziger & Assoc.      0218        2/24/2011           Deposit        Michael Donziger     Donziger & Associates          100,000.00
   76         Chase         Donziger & Assoc.      0218        3/18/2011           Transfer       Patton Boggs, LLP    Donziger & Associates           30,000.00
   77         Chase         Donziger & Assoc.      0218        6/16/2011           Transfer         Magister Law       Donziger & Associates          307,469.57
   78         Chase         Donziger & Assoc.      0218         7/1/2011           Transfer         Magister Law       Donziger & Associates          115,000.00
   79         Chase         Donziger & Assoc.      0218        8/19/2011           Transfer         Magister Law       Donziger & Associates          350,000.00
   80         Chase         Donziger & Assoc.      0218        9/26/2011           Transfer         Magister Law       Donziger & Associates           27,016.61
   81         Chase         Donziger & Assoc.      0218        11/15/2011          Transfer         Magister Law       Donziger & Associates          250,000.00
                                                             Subtotal - 2011                                                                   $ 1,179,486.18


                                                                                                                                                        Page 3 of 4
                                          Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 11 of 40
Chevron Corporation v. Steven Donziger, et al.

 Detail of Investor Deposits Into Donziger-controlled Bank Accounts (by Year and Investor)                                                                                  Exhibit 3-B
 Time Period: August 2004 through January 2018
    #       Bank Name       Name on Account          Account #            Tx Date           Transaction Type                 From                        To                  Amount

   82         Chase          Donziger & Assoc.          0218              2/2/2012               Transfer                Magister Law           Donziger & Associates          225,000.00
   83         Chase          Donziger & Assoc.          0218             5/18/2012               Transfer                    Torvia             Donziger & Associates          380,000.00
   84         Chase          Donziger & Assoc.          0218             11/23/2012              Deposit                     Torvia             Donziger & Associates          180,000.00
   85         Chase          Donziger & Assoc.          0218             11/23/2012              Deposit                     Torvia             Donziger & Associates            4,000.00
                                                                      Subtotal - 2012                                                                                   $     789,000.00
   86        TD Bank        Steven R. Donziger      427-7302265          2/25/2013            Wire Transfer                  Torvia              Steven R. Donziger            150,000.00
   87        TD Bank        Steven R. Donziger      427-7302265           4/4/2013            Wire Transfer        Amazonia Recovery Limited     Steven R. Donziger             45,000.00
   88        TD Bank        Steven R. Donziger      427-7302265          10/10/2013           Wire Transfer        Olswang LLP (Woodsford)       Steven R. Donziger            200,000.00
   89        TD Bank        Steven R. Donziger      427-7302265          10/28/2013           Wire Transfer            George R Waters           Steven R. Donziger             52,000.00
                                                                      Subtotal - 2013                                                                                   $     447,000.00
                                                                      Subtotal - 2014                                                                                   $             -
                                                                      Subtotal - 2015                                                                                   $             -
   92        TD Bank        Steven R. Donziger      427-7302265          1/25/2016            Wire Transfer            George R Waters           Steven R. Donziger             50,000.00
   93        TD Bank         Donziger & Assoc.      427-3938783          5/10/2016            Wire Transfer           Glenn J. Krevlin [1]      Donziger & Associates           74,990.00
   94        TD Bank         Donziger & Assoc.      427-3938783          7/19/2016            Wire Transfer              Cliff Eisler [1]       Donziger & Associates          104,990.00
   95        TD Bank         Donziger & Assoc.      427-3938783          10/6/2016            Wire Transfer        JV Merkensteijn (WDIS) [1]   Donziger & Associates          143,490.00
   96        TD Bank         Donziger & Assoc.      427-3938783          10/21/2016           Wire Transfer          Wellbeck Partners [1]      Donziger & Associates           99,990.00
   97        TD Bank         Donziger & Assoc.      427-3938783          12/19/2016           Wire Transfer        JV Merkensteijn (WDIS) [1]   Donziger & Associates           64,990.00
                                                                      Subtotal - 2016                                                                                   $     538,450.00
   98        TD Bank         Donziger & Assoc.      427-3938783          2/14/2017            Wire Transfer            George R Waters          Donziger & Associates           50,000.00
   99        TD Bank         Donziger & Assoc.      427-3938783          2/21/2017            Wire Transfer             Ian Watson [1]          Donziger & Associates          137,490.00
   100       TD Bank         Donziger & Assoc.      427-3938783          12/11/2017           Wire Transfer            George R Waters          Donziger & Associates           50,000.00
                                                                      Subtotal - 2017                                                                                   $     237,490.00
   101    Bank of America    CWP Associates        466001799158           1/2/2018               Transfer                Antony Abbiati           CWP Associates               250,000.00
   102    Bank of America    CWP Associates        466001799158           1/5/2018               Transfer              James McCaffrey            CWP Associates               250,000.00
   103    Bank of America    CWP Associates        466001799158          1/18/2018               Transfer               Glenn J. Krevlin          CWP Associates               250,000.00
                                                                      Subtotal - 2018                                                                                   $     750,000.00
                                                    Total - 2004 through June 2018                                                                                      $ 9,407,671.64

                  Note [1]: Five payments in 2016 and one in 2017 were paid through Lenczner Slaght Royce Smith.




                                                                                                                                                                                 Page 4 of 4
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 12 of 40




              EXHIBIT 4-A
                                                       Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 13 of 40
Chevron Corporation v. Steven Donziger, et al.
  Analysis of TD Bank Accounts - Balances, Investor Deposits and Transfers Between Accounts                                                                                                                                                                   Exhibit 4-A
  Time Period: January 1, 2016 through June 30, 2018
                                               Transfers between accounts                                      Investor deposit into a Personal account                   Investor deposit into a Law Firm account

    Acct #:               **2265                             **6418                               **3420                           **9857                    **8132                           **8783                        **8174
                   SRD Personal                        SRD Personal                        SRD Personal                     SRD Personal                  SRD Personal                   Law Firm                         Law Firm                       TOTAL
    Name:
                   Checking Acct                       Savings Acct                        Checking Acct                    Savings Acct                  Checking Acct                Checking Acct                    Checking Acct
   Month      Beg. Bal.        Avg. Bal.         Beg. Bal.        Avg. Bal.            Beg. Bal.       Avg. Bal.       Beg. Bal.        Avg. Bal.   Beg. Bal.     Avg. Bal.       Beg. Bal.            Avg. Bal.    Beg. Bal.    Avg. Bal.       Beg. Bal.      Avg. Bal.

   Jan-16       8,975.88           52,876.65     262,968.14           244,514.09                                                                                                     5,208.32            5,208.32                                277,152.34     302,599.06

   1/13/16     12,000.00                          (12,000.00)

   1/14/16     25,000.00                          (25,000.00)

   1/25/16     50,000.00     Payment from George R Waters into Personal account - none transferred to a Law Firm account

   Feb-16      72,487.15           53,979.34     226,060.03           226,100.33                                                                                                     5,178.32            5,178.32                                303,725.50     285,257.99

   Mar-16      41,995.71           35,746.56     226,140.63           226,183.73                                                                                                     5,147.32            5,148.32                                273,283.66     267,078.61

   Apr-16      30,220.17           11,070.95     226,226.83           226,264.53                                                                                                     5,118.32            5,118.32                                261,565.32     242,453.80

   May-16        (962.38)          42,807.96     226,303.23           226,341.57                                                                                                     5,088.32           14,510.57                                230,429.17     283,660.10

   5/10/16                                                                                    Payment from Lenczner Slaght Royce Smith deposited to Law Firm account                74,990.00 Three days later $70,000 transferred to Personal

   5/13/16     70,000.00                                                                                                                                                           (70,000.00)

   Jun-16      35,632.55           12,321.50     226,379.90           180,039.52                                                                                                     6,993.32            6,993.32                                269,005.77     199,354.34

   Jul-16       (2,220.45)         27,654.49     133,698.14           197,145.08                                                                                                     6,963.32           18,727.02                                138,441.01     243,526.59

   7/19/16     50,000.00                          (50,000.00)

   7/19/16                                                                                    Payment from Lenczner Slaght Royce Smith deposited to Law Firm account               104,990.00 Three days later $100,000 transferred to Personal

   7/22/16                                       100,000.00                                                                                                                       (100,000.00)

   Aug-16      26,229.53           17,739.19     260,592.01           214,073.11                                                                                                   11,908.32             8,298.32                                298,729.86     240,110.62

   Sep-16      13,123.17           40,208.92     167,554.20           142,584.83                                                                                                     8,298.32            8,124.98                                188,975.69     190,918.73

   9/19/16     50,000.00                          (50,000.00)

   Oct-16      24,003.68           17,562.76     117,615.45           116,101.25                                                                                                     7,228.32          151,727.51                                148,847.45     285,391.52

   10/6/16                                                                                    Payment from Lenczner Slaght Royce Smith deposited to Law Firm account               143,490.00

  10/21/16                                                                                    Payment from Lenczner Slaght Royce Smith deposited to Law Firm account                99,990.00 Ten days later $25,000 transferred to Personal

  10/31/16     25,000.00                                                                                                                                                           (25,000.00)

   Nov-16      21,900.45            1,681.36     114,587.05           114,480.82   $          -       $ 21,354.87                                                                 200,248.32           192,330.89                                336,735.82     329,847.94

  11/14/16    (20,000.00)                                                               20,000.00

  11/14/16      (1,897.73)                                                               1,897.73

   Dec-16         226.04             211.91      114,374.58           114,393.96        20,652.86          20,872.42                                                              189,034.85           165,437.17                                324,288.33     300,915.46

  12/19/16                                                                                    Payment from Lenczner Slaght Royce Smith deposited to Law Firm account                64,990.00 Eight days later $80,000 transferred to Personal

  12/27/16                                                                              80,000.00                                                                                  (80,000.00)

   Jan-17                                        114,413.33           114,432.77        20,892.64          65,626.15                                                              114,562.85           114,328.01                                249,868.82     294,386.93

   Feb-17                                        114,452.20           114,469.76        35,774.23          26,070.71                                                              113,522.85           170,970.52                                263,749.28     311,510.99




                                                                                                                                                                                                                                                                   Page 1 of 3
                                                   Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 14 of 40
Chevron Corporation v. Steven Donziger, et al.
  Analysis of TD Bank Accounts - Balances, Investor Deposits and Transfers Between Accounts                                                                                                                                                     Exhibit 4-A
  Time Period: January 1, 2016 through June 30, 2018
                                           Transfers between accounts                              Investor deposit into a Personal account                     Investor deposit into a Law Firm account

    Acct #:               **2265                         **6418                       **3420                           **9857                       **8132                          **8783                        **8174
                   SRD Personal                    SRD Personal                   SRD Personal                  SRD Personal                    SRD Personal                  Law Firm                          Law Firm                     TOTAL
    Name:
                   Checking Acct                   Savings Acct                   Checking Acct                 Savings Acct                    Checking Acct               Checking Acct                     Checking Acct
   Month      Beg. Bal.        Avg. Bal.     Beg. Bal.        Avg. Bal.       Beg. Bal.     Avg. Bal.      Beg. Bal.        Avg. Bal.       Beg. Bal.    Avg. Bal.      Beg. Bal.            Avg. Bal.    Beg. Bal.    Avg. Bal.   Beg. Bal.      Avg. Bal.

   2/14/17                                                                                         Payment from George R Waters deposited to Law Firm account             50,000.00

   2/21/17                                                                           Payment from Lenczner Slaght Royce Smith deposited to Law Firm account              137,490.00 Over the next 6 months $60,000 transferred to Personal

   Mar-17                                    114,487.32           94,743.44    19,999.40       13,033.77                                                                285,917.85           268,490.36                            420,404.57     376,267.57

   3/20/17                                                                     25,000.00                                                                                 (25,000.00)

   Apr-17                                     74,999.56           37,507.18    27,870.21       19,943.23          -             37,505.95                               250,472.11           244,593.33                            353,341.88     339,549.69

   4/19/17                                    (74,999.56)                                                  74,999.56

   May-17                                         14.80              14.80     12,109.76        9,362.26   75,011.89            75,027.82                               232,594.65           216,343.09                            319,731.10     300,747.97

   Jun-17                                         14.80              14.80      6,877.86        4,665.46   75,043.74            75,059.16                               210,213.94           171,937.64                            292,150.34     251,677.06

   6/27/17                                                                     10,000.00                                                                                 (10,000.00)

   Jul-17                                         14.80              14.80      4,923.07        6,581.04   75,074.58            75,090.52                               127,900.44           127,204.95                            207,912.89     208,891.31

   Aug-17                                         14.81              14.81       515.36         8,550.54   75,106.46            75,122.41                               126,360.44            78,367.38                            201,997.07     162,055.14

   8/8/17                                                                      25,000.00                                                                                 (25,000.00)

   Sep-17                                         14.81              14.81     12,689.04       10,434.58   75,138.36            62,651.78                                63,326.70            39,070.61                            151,168.91     112,171.78

   9/15/17                                                                     10,000.00                   (10,000.00)

   9/22/17                                                                     15,000.00                   (15,000.00)

   Oct-17                                         14.81              14.81     15,359.73       11,725.44   50,165.20            32,807.31                                20,336.26            19,076.90                             85,876.00        63,624.46

   Nov-17                                         14.81              14.81      4,422.91        4,018.77   15,449.41            12,944.08                                17,866.26            17,024.52                             37,753.39        34,002.18

  11/30/17                                                                      5,000.00                    (5,000.00)

   Dec-17                                         14.81              14.81      3,798.36       10,816.94   10,438.74            10,431.68                                11,523.26            33,154.38                             25,775.17        54,417.81

  12/11/17                                                                                         Payment from George R Waters deposited to Law Firm account             50,000.00 Over the next ~6 weeks $45,000 transferred to Personal

  12/18/17                                                                     25,000.00                                                                                 (25,000.00)

   Jan-18                                         14.81              14.81     19,777.44       14,325.47   10,424.62            10,417.57                                35,438.26            29,792.13                             65,655.13        54,549.98

   1/11/18                                                                      5,000.00                                                                                  (5,000.00)

   1/24/18                                                                     15,000.00                                                                                 (15,000.00)

   1/30/18                                                                                 Payment from Streamline Family Office deposited to Law Firm account            25,000.00

   Feb-18                                         14.81              14.81      2,700.26        4,822.93   10,410.51            10,403.41                                40,393.26            43,309.68                             53,518.84        58,550.83

   2/5/18                                                                                  Payment from Streamline Family Office deposited to Law Firm account            25,000.00 Over the next ~5 weeks $20,000 transferred to Personal

   2/7/18                                                                      10,000.00                                                                                 (10,000.00)

   Mar-18                                         14.81              14.81      5,532.38        7,401.79   10,396.31            10,279.91                                44,708.26            55,169.16                             60,651.76        72,865.67

   3/13/18                                                                     10,000.00                                                                                 (10,000.00)




                                                                                                                                                                                                                                                       Page 2 of 3
                                                       Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 15 of 40
Chevron Corporation v. Steven Donziger, et al.
  Analysis of TD Bank Accounts - Balances, Investor Deposits and Transfers Between Accounts                                                                                                                                                                               Exhibit 4-A
  Time Period: January 1, 2016 through June 30, 2018
                                            Transfers between accounts                                   Investor deposit into a Personal account                          Investor deposit into a Law Firm account

    Acct #:                **2265                             **6418                         **3420                            **9857                        **8132                             **8783                                **8174
                     SRD Personal                      SRD Personal                      SRD Personal                   SRD Personal                     SRD Personal                     Law Firm                               Law Firm                           TOTAL
    Name:
                     Checking Acct                     Savings Acct                      Checking Acct                  Savings Acct                     Checking Acct                  Checking Acct                          Checking Acct
   Month       Beg. Bal.        Avg. Bal.         Beg. Bal.        Avg. Bal.         Beg. Bal.      Avg. Bal.     Beg. Bal.         Avg. Bal.        Beg. Bal.      Avg. Bal.       Beg. Bal.            Avg. Bal.        Beg. Bal.        Avg. Bal.        Beg. Bal.       Avg. Bal.

   3/13/18                                                                                         Payment from Streamline Family Office deposited to Law Firm account                75,000.00 Over the next ~7 weeks $45,000 transferred to Personal

   Apr-18                                              14.81              7.41         2,375.60       4,602.80     10,163.51            10,156.43                                    77,313.19            61,479.85                                           89,867.11      76,246.48

   4/12/18                                                                            10,000.00                                                                                      (10,000.00)

   4/16/18                                                                            15,000.00                                                                                      (15,000.00)

   4/25/18                                                                            10,000.00                                                                                      (10,000.00)

   May-18                                               0.00                           4,562.81       5,302.17     10,149.34            10,142.27          0.00       52,629.52      42,313.19           115,861.57   $           -        101,187.86         57,025.34     285,123.39

   5/3/18                                                                             10,000.00                                                                                      (10,000.00)

   5/8/18                                                                                 Payment from Forum Nobis into Personal account $342,045.16

   5/10/18                                                                                                                                          (342,045.16)                                                          342,045.16

   5/10/18                                                                                                                                                                          125,000.00                         (125,000.00)

   5/10/18                                                                                                                                            35,000.00                                                           (35,000.00)

   5/14/18                                                                            10,000.00                                                                                      (10,000.00)

   Jun-18                                                                               (604.51)      3,412.03     10,121.03      Redacted            33,142.65    Redacted         147,283.19           137,283.19        99,719.66           92,207.16     289,662.02     232,902.38

   6/4/18                                                                             10,000.00                                                                                      (10,000.00)

   6/4/18                                                                             10,000.00                   NO INVESTOR DEPOSITS                                               (10,000.00)

  Ending Balance at June 30, 2018             $          -                       $      (104.45)                 $ 10,121.03                        $ 28,102.65                   $ 127,283.19                        $ 84,694.66                          $ 250,097.08

                                                                                                                  at 5/31/18                         at 6/18/18                                                           at 6/11/18
  Note:
              The CWP / Forum Nobis to Donziger $342,045.16 related transactions are outlined.




                                                                                                                                                                                                                                                                               Page 3 of 3
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 16 of 40




              EXHIBIT 4-B
           Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 17 of 40

CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

 Detail of Specific Investor Deposits into SRD TD Bank Personal Accounts                                       Exhibit 4-B
 Time Period: January 1, 2016 through June 30, 2018

          Trans.           Transaction
  #                                                      From                           To                    Amount
           Date               Type
  1       1/25/16            Deposit                George Waters               Pers. Chkg. **2265                50,000.00

  2       5/13/16          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **2265                 70,000.00

  3       7/22/16          Treasury In           Law Firm Chkg. 8783           Pers. Svngs. **6418               100,000.00

  4      10/31/16          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **2265                 25,000.00

  5      12/27/16          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 80,000.00

  6       3/20/17          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 25,000.00

  7       6/27/17          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 10,000.00

  8       8/8/17           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                25,000.00

  9      12/18/17          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 25,000.00

  10      1/11/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                 5,000.00

  11      1/24/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                15,000.00

  12      2/7/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  13      3/13/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  14      4/12/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  15      4/16/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                15,000.00

  16      4/25/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  17      5/3/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  18      5/8/18             Deposit                 Forum Nobis                Pers. Chkg. **8132               342,045.16

  19      5/10/18         Treasury Out             Pers. Chkg. 8132           Law Firm Chkg. **8174             (342,045.16)

  20      5/10/18          Treasury In           Law Firm Chkg. 8174            Pers. Chkg. **8132                35,000.00

  21      5/14/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  22      6/4/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  23      6/4/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

 Total Investor Deposits made to SRD Personal Accounts [1] [2]:                                                  $50,000.00

   Net Transfers from Law Firm accounts to SRD Personal Accounts                                                $510,000.00

   Sum of Law Firm funds and Investor Deposits appropriated to Personal Accounts                                $560,000.00

 Plus: Total Beg. Balance and Other External Deposits into SRD Personal Accounts                                $340,431.17

 Equals: Total Available Cash in SRD Personal Accounts 1/1/16 - 6/30/18                                         $900,431.17

 Total Payments made from SRD Personal Accounts                                                                ($862,401.94)

  [1] All CWP Payments were made to Law Firm Checking Account **8783.
       Items #18 and #19 are excluded from the Total Investor Deposits to SRD Personal Accounts calculation as it was
 [2]
       immediately transferred to a Law Firm Account in its entirety.
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 18 of 40




              EXHIBIT 4-C
            Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 19 of 40
Chevron Corporation v. Steven Donziger, et al.

    Analysis of Chase Bank Accounts - Transfers Between Accounts                                                                   Exhibit 4-C
    Time Period: January 2010 through January 2013                                                                       See Summary on page 3.

                     SRD Personal SRD Personal       SRD Personal   Law Firm         Ecuador Case     DeLeon IOLA     IOLA Trust
     #     Date      Checking Acct Savings Acct      Savings Acct    Account           Account        Trust Account    Account 2       Total
                        **5365       **5678            **9890        **0218             **2758           **9822         **0989
     1    1/22/10                      (10,000.00)                     10,000.00                                                   $           -
     2     2/4/10                      (10,000.00)                     10,000.00                                                               -
     3    2/17/10                                                    (150,000.00)       150,000.00                                             -
     4    2/17/10        30,000.00     (30,000.00)                                                                                             -
     5    2/17/10                      (10,000.00)                     10,000.00                                                               -
     6    2/18/10          300.00         (300.00)                                                                                             -
     7    2/22/10          300.00         (300.00)                                                                                             -
     8    2/26/10          300.00         (300.00)                                                                                             -
     9     3/1/10           50.00          (50.00)                                                                                             -
    10     3/2/10          300.00         (300.00)                                                                                             -
    11     3/5/10         6,400.00      (6,400.00)                                                                                             -
    12    3/10/10        20,000.00     (20,000.00)                                                                                             -
    13    3/12/10                                                    (500,000.00)       500,000.00                                             -
    14    3/16/10                                                      10,000.00        (10,000.00)                                            -
    15    3/25/10                     306,166.79                                       (306,166.79)                                            -
    16    3/25/10                                                      10,000.00        (10,000.00)                                            -
    17    4/20/10        52,500.00                                                      (52,500.00)                                            -
    18    4/20/10                                                       5,000.00         (5,000.00)                                            -
    19    6/14/10        25,000.00     (25,000.00)                                                                                             -
    20    6/28/10        20,000.00     (20,000.00)                                                                                             -
    21    6/28/10        20,000.00     (20,000.00)                                                                                             -
    22     8/5/10        30,000.00                                    (30,000.00)                                                              -
    23    8/12/10                      (15,000.00)                                       15,000.00                                             -
    24    8/17/10        11,450.00     (11,450.00)                                                                                             -
    25    8/18/10           50.00          (50.00)                                                                                             -
    26    8/18/10                                                   (1,250,000.00)    1,250,000.00                                             -
    27    8/19/10          200.00         (200.00)                                                                                             -
    28    8/20/10          100.00         (100.00)                                                                                             -
    29    8/23/10          850.00         (850.00)                                                                                             -
    30    8/26/10           50.00          (50.00)                                                                                             -
    31    8/30/10                     464,736.50                                       (464,736.50)                                            -
    32    8/30/10        30,000.00     (30,000.00)                                                                                             -
    33    9/24/10                     160,000.00                                       (160,000.00)                                            -
    34    12/29/10                      (2,878.01)                                        2,878.01                                             -
    35    12/31/10         400.00         (400.00)                                                                                             -
    36     1/3/11                                                       (3,000.00)        3,000.00                                             -
    37     1/3/11        50,000.00                                    (50,000.00)                                                              -
    38    1/11/11                                                     (75,000.00)        75,000.00                                             -
    39     2/7/11                                                     (50,000.00)        50,000.00                                             -
    40     2/7/11          900.00         (900.00)                                                                                             -
    41    2/11/11        20,000.00                                    (20,000.00)                                                              -
    42    2/23/11                     (100,000.00)                                      100,000.00                                             -
    43    2/23/11                                                    (150,000.00)       150,000.00                                             -
    44    2/23/11        20,000.00                                    (20,000.00)                                                              -
    45    2/28/11                                                     (75,000.00)        75,000.00                                             -
    46    3/14/11          900.00         (900.00)                                                                                             -
    47    3/15/11        40,000.00                                    (40,000.00)                                                              -
    48    3/17/11       (30,000.00)                                                      30,000.00                                             -
    49    4/20/11                      (10,000.00)                                       10,000.00                                             -
    50    4/20/11        45,000.00     (45,000.00)                                                                                             -
    51     5/6/11        10,000.00     (10,000.00)                                                                                             -
    52     6/9/11         3,850.00      (3,850.00)                                                                                             -


                                                                                                                                        Page 1 of 3
            Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 20 of 40
Chevron Corporation v. Steven Donziger, et al.

    Analysis of Chase Bank Accounts - Transfers Between Accounts                                                                      Exhibit 4-C
    Time Period: January 2010 through January 2013                                                                       See Summary on page 3.

                     SRD Personal SRD Personal      SRD Personal   Law Firm        Ecuador Case     DeLeon IOLA       IOLA Trust
     #     Date      Checking Acct Savings Acct     Savings Acct    Account          Account        Trust Account      Account 2         Total
                        **5365       **5678           **9890        **0218            **2758           **9822           **0989
    53    6/14/11         1,400.00     (1,400.00)                                                                                                -
    54    6/20/11           50.00         (50.00)                                                                                                -
    55    6/21/11        50,000.00                                   (50,000.00)                                                                 -
    56    6/21/11                     265,000.00                    (265,000.00)                                                                 -
    57    7/29/11        20,000.00    (20,000.00)                                                                                                -
    58     8/3/11        40,000.00    (40,000.00)                                                                                                -
    59     9/6/11        25,000.00                                   (25,000.00)                                                                 -
    60    9/26/11          250.00        (250.00)                                                                                                -
    61    9/27/11          300.00        (300.00)                                                                                                -
    62    9/30/11        50,000.00                                   (50,000.00)                                                                 -
    63    11/4/11        42,650.00    (42,650.00)                                                                                                -
    64    11/7/11        10,000.00                                   (10,000.00)                                                                 -
    65    11/16/11       10,000.00                                   (10,000.00)                                                                 -
    66    11/18/11                    200,000.00                    (200,000.00)                                                                 -
    67    12/5/11        50,000.00                                   (50,000.00)                                                                 -
    68    1/20/12        30,850.00    (30,850.00)                                                                                                -
    69    1/26/12         6,550.00     (6,550.00)                                                                                                -
    70    1/30/12          750.00        (750.00)                                                                                                -
    71     2/3/12           50.00         (50.00)                                                                                                -
    72    2/13/12         6,450.00     (6,450.00)                                                                                                -
    73    2/16/12          300.00        (300.00)                                                                                                -
    74    2/17/12         1,250.00     (1,250.00)                                                                                                -
    75    2/21/12        47,450.00    (47,450.00)                                                                                                -
    76    2/23/12           50.00         (50.00)                                                                                                -
    77    2/27/12          300.00        (300.00)                                                                                                -
    78     3/5/12          300.00        (300.00)                                                                                                -
    79     3/7/12          250.00        (250.00)                                                                                                -
    80     3/8/12         6,550.00     (6,550.00)                                                                                                -
    81    3/12/12           50.00         (50.00)                                                                                                -
    82    3/14/12          200.00        (200.00)                                                                                                -
    83    3/19/12          550.00        (550.00)                                                                                                -
    84    3/20/12        15,000.00    (15,000.00)                                                                                                -
    85    3/20/12        50,000.00                                   (50,000.00)                                                                 -
    86    3/20/12                     300,000.00                    (300,000.00)                                                                 -
    87     4/6/12         4,750.00     (4,750.00)                                                                                                -
    88     4/9/12        20,400.00    (20,400.00)                                                                                                -
    89    4/10/12          200.00        (200.00)                                                                                                -
    90    4/11/12          350.00        (350.00)                                                                                                -
    91    4/12/12          450.00        (450.00)                                                                                                -
    92    4/16/12        20,000.00                                   (20,000.00)                                                                 -
    93    4/24/12       128,650.00   (128,650.00)                                                                                                -
    94    4/25/12           50.00         (50.00)                                                                                                -
    95    4/26/12        60,000.00                                   (60,000.00)                                                                 -
    96    4/30/12         6,000.00     (6,000.00)                                                                                                -
    97     5/1/12         2,000.00     (2,000.00)                                                                                                -
    98     5/4/12          144.92                                                        (144.92)                                                -
    99     5/4/12        33,408.48                                                                      (33,408.48)                              -
    100    5/4/12        63,946.17                                                                                      (63,946.17)              -
    101   6/18/12         9,700.00     (9,700.00)                                                                                                -
    102   6/20/12          300.00        (300.00)                                                                                                -
    103   6/21/12          100.00        (100.00)                                                                                                -
    104   6/27/12          200.00        (200.00)                                                                                                -


                                                                                                                                          Page 2 of 3
                 Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 21 of 40
Chevron Corporation v. Steven Donziger, et al.

    Analysis of Chase Bank Accounts - Transfers Between Accounts                                                                                     Exhibit 4-C
    Time Period: January 2010 through January 2013                                                                                       See Summary on page 3.

                         SRD Personal SRD Personal        SRD Personal         Law Firm         Ecuador Case       DeLeon IOLA       IOLA Trust
     #          Date     Checking Acct Savings Acct       Savings Acct          Account           Account          Trust Account      Account 2         Total
                            **5365       **5678             **9890              **0218             **2758             **9822           **0989
    105      6/29/12          5,250.00       (5,250.00)                                                                                                          -
    106         7/2/12         150.00          (150.00)                                                                                                          -
    107         7/6/12         200.00          (200.00)                                                                                                          -
    108      7/11/12             50.00          (50.00)                                                                                                          -
    109      7/13/12          7,250.00       (7,250.00)                                                                                                          -
    110      7/16/12           100.00          (100.00)                                                                                                          -
    111      7/17/12             50.00          (50.00)                                                                                                          -
    112      7/19/12         36,100.00      (36,100.00)                                                                                                          -
    113      7/31/12         40,000.00      (40,000.00)                                                                                                          -
    114         9/4/12       46,995.14      (46,995.14)                                                                                                          -
    115         9/5/12                                       400,000.00         (400,000.00)                                                                     -
    116      10/9/12         20,000.00                       (20,000.00)                                                                                         -
    117     10/24/12          2,700.00                        (2,700.00)                                                                                         -
    118     10/26/12           350.00                             (350.00)                                                                                       -
    119     10/29/12          6,600.00                        (6,600.00)                                                                                         -
    120     10/31/12           250.00                             (250.00)                                                                                       -
    121      11/2/12         12,650.00                       (12,650.00)                                                                                         -
    122      11/9/12             50.00                             (50.00)                                                                                       -
    123     11/13/12           350.00                             (350.00)                                                                                       -
    124     11/14/12           300.00                             (300.00)                                                                                       -
    125     11/19/12           350.00                             (350.00)                                                                                       -
    126     11/20/12           300.00                             (300.00)                                                                                       -
     Total Chase Only     $1,406,144.71    $780,780.14       $356,100.00      ($3,848,000.00)     $1,402,329.80       ($33,408.48)    ($63,946.17)              $0.00

   Chase Accounts were closed in December 2012 and January 2013; all closing balance amounts were transferred to TD account **2265 Personal Checking.
   127    12/3/12           (1,577.54)                     (176,318.59)       (241,131.58)                                                            (419,027.71)
    128         1/7/13                                                            (24,970.00)                                                            (24,970.00)
    Total Chase & TD        ($1,577.54)          $0.00     ($176,318.59)       ($266,101.58)              $0.00             $0.00           $0.00     ($443,997.71)


                         SRD Personal SRD Personal        SRD Personal         Law Firm         Ecuador Case       DeLeon IOLA       IOLA Trust
                         Checking Acct Savings Acct       Savings Acct          Account           Account          Trust Account      Account 2      All Accounts
                            **5365       **5678             **9890              **0218             **2758             **9822           **0989
          Total In        $1,436,144.71   $1,695,903.29      $400,000.00          $55,000.00      $2,410,878.01             $0.00           $0.00     $5,997,926.01
          Total Out        ($30,000.00)   ($915,123.15)     ($43,900.00)     ($3,903,000.00)     ($1,008,548.21)      ($33,408.48)    ($63,946.17)   ($5,997,926.01)
          Net             $1,406,144.71    $780,780.14       $356,100.00      ($3,848,000.00)     $1,402,329.80       ($33,408.48)    ($63,946.17)              $0.00



                                          SUMMARY                                         Transfers Between Accts
                                               Chase Accounts                      In                 Out              Net
                                            Law Firm and IOLA Accounts        $2,465,878.01      ($5,008,902.86) $ (2,543,024.85)
                                               Personal Savings Accounts      $2,095,903.29        ($959,023.15)    1,136,880.14
                                              Personal Checking Accounts      $1,436,144.71         ($30,000.00)    1,406,144.71
                                                          TOTAL              $ 5,997,926.01     $ (5,997,926.01) $            -


                                            Chase and TD Accounts                  In                 Out              Net
                                            Law Firm and IOLA Accounts        $2,465,878.01      ($5,275,004.44) $ (2,809,126.43)
                                               Personal Savings Accounts      $2,095,903.29      ($1,135,341.74)      960,561.55
                                              Personal Checking Accounts      $1,880,142.42         ($31,577.54)    1,848,564.88
                                                          TOTAL              $ 6,441,923.72     $ (6,441,923.72) $            -




                                                                                                                                                          Page 3 of 3
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 22 of 40




              EXHIBIT 5-A
      Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 23 of 40
CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

Analysis of Financial Transactions in the TD Bank Production                                          Exhibit 5-A
Payments Totals from Personal vs Business Accounts - Payees > $1,000
Time Period: December 3, 2012 through June 30, 2018
                                                               Payments from…
                   To (Payee)                        Personal Accts.        Business Accts.        Total
                         American Express Total $          717,773.89   $                -     $    717,773.89
                                Laura Miller Total         264,523.65             135,000.00        399,523.65
              Wells Fargo Home Mortgage Total              320,795.69                    -          320,795.69 [1]
                         Keker & Van Nest Total            300,000.00                    -          300,000.00
                    TD Bank - Credit Card Total             72,276.12             114,951.69        187,227.81
                          Friedman Rubin Total             150,000.00                    -          150,000.00
                             Deepak Gupta Total            100,000.00              25,000.00        125,000.00
                                 Aaron Page Total           82,000.00              40,000.00        122,000.00
        Diplomat Security International Inc Total           84,000.00                    -           84,000.00
                                   CitiCards Total          62,479.95                    -           62,479.95
                                       UNK Total            56,354.70                    -           56,354.70
                        Matthew D. Krack Total              53,884.69                    -           53,884.69
                       Forum Nobis, PLLC Total                    -                50,000.00         50,000.00
        Frente De Defensa De La Amazonia Total                    -                38,320.00         38,320.00
                     Meyers Saxon & Cole Total              15,750.00              15,750.00         31,500.00
            Shuyana Natalia Yanza Allauca Total             13,000.00              17,600.00         30,600.00
                        The Gowen Group Total               28,000.00                    -           28,000.00
     The Hartford Life Insurance Company Total              26,330.90                    -           26,330.90
                The Weinberg Group, Inc. Total              25,000.00                    -           25,000.00
                             Anton Tabuns Total              7,000.00              17,364.97         24,364.97
                         Charles Buchanan Total             23,000.00                    -           23,000.00
             Congregation Rodeph Sholom Total               22,361.00                    -           22,361.00
                      Rapid West 102 Corp Total             17,471.52                    -           17,471.52
                                 Josh Rizack Total          12,566.33                    -           12,566.33
                                  CSR Wire Total            12,000.00                    -           12,000.00
      Fundacion Naupa de Saberes Andinos Total               9,000.00               3,000.00         12,000.00
                                 Rex Weyler Total                 -                10,900.97         10,900.97
                            Amazon Watch Total              10,000.00                    -           10,000.00
                      Long Tuminello LLP Total              10,000.00                    -           10,000.00
                                   Pro Park Total            9,876.02                    -            9,876.02
                            Big House Inc. Total             9,000.00                    -            9,000.00
                                    Veritext Total           8,456.22                    -            8,456.22
                   Booth Media Group Inc Total               8,063.98                    -            8,063.98


                                                                                                           Page 1 of 2
      Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 24 of 40
CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

Analysis of Financial Transactions in the TD Bank Production                                             Exhibit 5-A
Payments Totals from Personal vs Business Accounts - Payees > $1,000
Time Period: December 3, 2012 through June 30, 2018
                                                                 Payments from…
                   To (Payee)                         Personal Accts.          Business Accts.        Total

         Becker Gallagher Legal Publishing Total               7,572.12                     -             7,572.12
                             Michael Frisch Total              7,500.00                     -             7,500.00
                        The Culture Project Total              7,000.00                     -             7,000.00
                    Luis Yanza Angamarca Total                 4,800.00                2,000.00           6,800.00
                        Lyons Wier Gallery Total               6,551.50                     -             6,551.50
                            Craig Longhiest Total              6,000.00                     -             6,000.00
                           Gary Greenberg Total                6,000.00                     -             6,000.00
                                 Teri Gibney Total             5,500.00                     -             5,500.00
                   Patricio Salazar Cordova Total              1,834.51                3,179.00           5,013.51
                             Christina Page Total              5,000.00                     -             5,000.00
                 Gross Law Attorney Trust Total                     -                  5,000.00           5,000.00
                            3BI Media, LLC Total                    -                  4,600.00           4,600.00
                                Kevin Koenig Total             1,500.00                3,000.00           4,500.00
                             Suzanne Parish Total              4,000.00                     -             4,000.00
            Union De Afectados Por Texaco Total                4,000.00                     -             4,000.00
                       Pachamama Alliance Total                3,484.11                     -             3,484.11
                              David Zelman Total               3,000.00                     -             3,000.00
                                Diane Noboa Total              3,000.00                     -             3,000.00
                       GMG Tax Preparers Total                 2,500.00                     -             2,500.00
                        Dr. Bernard Kruger Total               2,335.00                     -             2,335.00
                              US Bank N.A. Total               2,122.02                     -             2,122.02
                                 Ann Corbett Total                  -                  2,000.00           2,000.00
                       Michael R. D'Angelo Total               1,650.00                     -             1,650.00
               Camp Kenwood & Kenmont Total                    1,500.00                     -             1,500.00
                          Nicholas Crowley Total               1,467.52                     -             1,467.52
       Marco Vinicio Maldonado Guerrero Total                  1,460.00                     -             1,460.00
                                Anne Flicker Total             1,142.00                     -             1,142.00
                              Karen Hinton Total               1,006.82                     -             1,006.82

                                      Grand Total $       2,622,890.26     $         487,666.63   $   3,110,556.89


Note [1]: Returned payments were removed from the Wells Fargo Home Mortgage listing and total.




                                                                                                              Page 2 of 2
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 25 of 40




              EXHIBIT 5-B
        Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 26 of 40
CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

 Analysis of Financial Transactions in the TD Bank Production                                                       Exhibit 5-B
 Payments Totals from Personal vs Business Accounts - Payees > $1,000
 Time Period: January 2016 - June 30, 2018
                                                                        Payments from…
                          To(Payee)                         Personal Accts.             Business Accts.          Total
                              Laura Miller Total        $         212,000.00       $           135,000.00   $      347,000.00
                    TD Bank - Credit Card Total                     72,276.12                  114,951.69          187,227.81
                         American Express Total                   163,831.73                          -            163,831.73
              Wells Fargo Home Mortgage Total                       83,368.49                         -             83,368.49 [1]
                                  CitiCards Total                   62,479.95                         -             62,479.95
                              Forum Nobis Total                           -                     50,000.00           50,000.00
                                Aaron Page Total                     5,000.00                   40,000.00           45,000.00
       Frente De Defensa De La Amazonia Total                             -                     38,320.00           38,320.00
                      Meyers Saxon & Cole Total                     15,750.00                   15,750.00           31,500.00
                                       UNK Total                    30,000.00                         -             30,000.00
           Shuyana Natalia Yanza Allauca Total                      11,000.00                   17,600.00           28,600.00
                             Deepak Gupta Total                           -                     25,000.00           25,000.00
                             Anton Tabuns Total                           -                     14,364.97           14,364.97
                                Josh Rizack Total                   12,566.33                         -             12,566.33
     Fundacion Naupa de Saberes Andinos Total                        9,000.00                    3,000.00           12,000.00
                                Rex Weyler Total                          -                     10,900.97           10,900.97
                      Long Tuminello LLP Total                      10,000.00                         -             10,000.00
                                   Pro Park Total                    9,876.02                         -              9,876.02
                           3BI Media, LLC Total                           -                      4,600.00            4,600.00
    The Hartford Life Insurance Company Total                        8,770.00                         -              8,770.00
        Becker Gallagher Legal Publishing Total                      7,572.12                         -              7,572.12
                            Michael Frisch Total                     7,500.00                         -              7,500.00
                           Craig Longhiest Total                     6,000.00                         -              6,000.00
                  Patricio Salazar Cordova Total                     1,834.51                    3,179.00            5,013.51
                            Suzanne Parish Total                     4,000.00                         -              4,000.00
                      Pachamama Alliance Total                       3,484.11                         -              3,484.11
             Congregation Rodeph Sholom Total                        3,361.00                         -              3,361.00
                             David Zelman Total                      3,000.00                         -              3,000.00
                               Diane Noboa Total                     3,000.00                         -              3,000.00
                              Kevin Koenig Total                          -                      3,000.00            3,000.00
                       Dr. Bernard Kruger Total                      2,335.00                         -              2,335.00
                               Ann Corbett Total                          -                      2,000.00            2,000.00
                           Gary Greenberg Total                      2,000.00                         -              2,000.00
               Camp Kenwood & Kenmont Total                          1,500.00                         -              1,500.00
                      Rapid West 102 Corp Total                      1,342.12                         -              1,342.12
                               Anne Flicker Total                    1,142.00                         -              1,142.00
                             Karen Hinton Total                      1,006.82                         -              1,006.82
                    Luis Yanza Angamarca Total                            -                      1,000.00            1,000.00
                        Subtotal - Payees >$1,000       $         754,996.32        $          478,666.63   $    1,233,662.95
                    Subtotal - 151 Payees <$1,000       $         107,405.62        $            1,960.00   $      109,365.62
                                      Grand Total       $         862,401.94       $           480,626.63   $    1,343,028.57

 Note [1]: Payments to Wells Fargo Home Mortgage that were subsequently returned were removed from this total.
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 27 of 40




              EXHIBIT 5-C
         Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 28 of 40
CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

Analysis of Financial Transactions in the TD Bank Production                                                      Exhibit 5-C
Payments Totals from Personal vs Business Accounts - Payees > $1,000
Time Period: December 3, 2012 through March 3, 2014 (RICO Judgment)

                                                                   Payments from…
                   To (Payee)                            Personal Accts.           Business Accts.             Total
                         Keker & Van Nest Total      $         300,000.00      $                 -      $        300,000.00
                         American Express Total                278,229.15                        -               278,229.15
                           Friedman Rubin Total                150,000.00                        -               150,000.00
                             Deepak Gupta Total                100,000.00                        -               100,000.00
              Wells Fargo Home Mortgage Total                    96,302.66                       -                96,302.66   [1]
       Diplomat Security International Inc Total                 84,000.00                       -                84,000.00
                                 Aaron Page Total                70,000.00                       -                70,000.00
                        Matthew D. Krack Total                   53,884.69                       -                53,884.69
                                Laura Miller Total               47,000.00                       -                47,000.00
                         The Gowen Group Total                   28,000.00                       -                28,000.00
                The Weinberg Group, Inc. Total                   25,000.00                       -                25,000.00
                                       UNK Total                 22,000.00                       -                22,000.00
                         Charles Buchanan Total                  20,000.00                       -                20,000.00
                             Anton Tabuns Total                   7,000.00                  3,000.00              10,000.00
                            Amazon Watch Total                   10,000.00                       -                10,000.00
                             Big House Inc. Total                 9,000.00                       -                 9,000.00
                                    Veritext Total                8,456.22                       -                 8,456.22
             Congregation Rodeph Sholom Total                     8,400.00                       -                 8,400.00
                       The Culture Project Total                  7,000.00                       -                 7,000.00
                       Lyons Wier Gallery Total                   6,551.50                       -                 6,551.50
                            Christina Page Total                  5,000.00                       -                 5,000.00
                Gross Law Attorney Trust Total                         -                    5,000.00               5,000.00
    The Hartford Life Insurance Company Total                     4,390.00                       -                 4,390.00
                      Rapid West 102 Corp Total                   3,403.28                       -                 3,403.28
                             US Bank N.A. Total                   2,122.02                       -                 2,122.02
                      Michael R. D'Angelo Total                   1,650.00                       -                 1,650.00
                           Gary Greenberg Total                   1,500.00                       -                 1,500.00
                          Nicholas Crowley Total                  1,467.52                       -                 1,467.52
                      GMG Tax Preparers Total                     1,000.00                       -                 1,000.00

                                      Grand Total    $        1,351,357.04     $            8,000.00    $      1,359,357.04


Note [1]: A 9/16/13 payment to Wells Fargo Home Mortgage that was subsequently returned was removed from this total.
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 29 of 40




              EXHIBIT 6
                                 Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 30 of 40
Chevron Corporation v. Steven Donziger, et al.

   Analysis of CWP Associates Bank Transactions (by Recipient Total in Descending Order)                                                                                           Exhibit 6
   Time Period: January 2018 through May 2018

     MONHTLY ACCOUNT ACTIVITY

                              Deposits            Withdrawals       Net Activity

     Dec-17            $            100.00    $                 -   $       100.00

     Jan-18                      750,020.00           200,188.00        549,832.00

     Feb-18                              -             49,540.69        (49,540.69)

     Mar-18                              -            131,861.66    (131,861.66)

     Apr-18                              -             12,107.99        (12,107.99)

     May-18                              -            356,421.66    (356,421.66)
                                                                                      [1] Total Investor deposits equaled $750,000.00. The remaining $120.00 in deposits are related to an
     Total [1]         $         750,120.00   $       750,120.00    $             -
                                                                                          opening deposit of $100.00 and wire transfer refunds of $20.00.

     Two payments made on May 3, 2018 to Forum Nobis, PPLC                                                                                                               $          342,045.16

     Three payments made between January 30 and March 13, 2018 to Donziger & Associates                                                                                  $          125,000.00




      Bank Name        Name on Account            Account #               Date                     From                           To                   Trans. Type           Withdrawals

                       Streamline DBA CWP
     Bank of America
                        Associates ("CWP            **9158              1/11/18              CWP Associates             Peter Grant Law Corp.            Wire Out                   101,849.59
        ("BofA")
                            Associates")

          BofA             CWP Associates           **9158               1/17/18             CWP Associates             Peter Grant Law Corp.             Fx Out                      4,732.12

                                                                                                                     Peter Grant Law Corp. Total                         $          106,581.71

          BofA             CWP Associates           **9158               3/9/18              CWP Associates              University of Calgary            Fx Out                     19,993.60

          BofA             CWP Associates           **9158               3/16/18             CWP Associates              University of Calgary            Fx Out                     21,158.06

                                                                                                                       University of Calgary Total                       $           41,151.66

          BofA             CWP Associates           **9158               4/2/18              CWP Associates               American Express              Transfer Out                  1,115.86

          BofA             CWP Associates           **9158              4/16/18              CWP Associates               American Express              Transfer Out                 10,992.13

          BofA             CWP Associates           **9158               5/3/18              CWP Associates               American Express                 Check                     11,796.20

                                                                                                                          American Express Total                         $           23,904.19

          BofA             CWP Associates           **9158              2/20/18              CWP Associates                 Anton Tabuns                  Intl Out                   20,000.00

                                                                                                                              Anton Tabuns Total                         $           20,000.00


                                                                                                                                                                                        Page 1 of 3
                              Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 31 of 40
Chevron Corporation v. Steven Donziger, et al.

   Analysis of CWP Associates Bank Transactions (by Recipient Total in Descending Order)                                                                Exhibit 6
   Time Period: January 2018 through May 2018
      Bank Name      Name on Account             Account #    Date         From                          To                    Trans. Type          Withdrawals
          BofA         CWP Associates              **9158    1/12/18   CWP Associates            Forum Nobis, PLLC               Wire Out                 10,000.00

          BofA         CWP Associates              **9158    3/14/18   CWP Associates            Forum Nobis, PLLC             Transfer Out                7,500.00

                                                                                                Forum Nobis, PLLC Total                         $         17,500.00

          BofA         CWP Associates              **9158    1/17/18   CWP Associates             Fundacion Naupa                 Intl Out                15,286.75

          BofA         CWP Associates              **9158    3/30/18   CWP Associates             Fundacion Naupa                 Intl Out                 2,000.00

                                                                                                  Fundacion Naupa Total                         $         17,286.75

          BofA         CWP Associates              **9158    1/12/18   CWP Associates        Frente De Defensa De La Am           Intl Out                13,100.00

                                                                                        Frente De Defensa De La Am Total                        $         13,100.00

          BofA         CWP Associates              **9158    1/17/18   CWP Associates                Rex Weyler                   Fx Out                   7,852.51

                                                                                                         Rex Weyler Total                       $          7,852.51

          BofA         CWP Associates              **9158    1/11/18   CWP Associates            Independent Media             Transfer Out                5,000.00

                                                                                                Independent Media Total                         $          5,000.00

          BofA         CWP Associates              **9158    3/14/18   CWP Associates             Simon Billenness             Transfer Out                5,000.00

                                                                                                  Simon Billenness Total                        $          5,000.00

          BofA         CWP Associates              **9158    1/18/18   CWP Associates                    N/N                      Check                    3,622.21

          BofA         CWP Associates              **9158    1/23/18   CWP Associates                    N/N                      Check                    1,143.00

                                                                                                                  N/N Total                     $          4,765.21

          BofA         CWP Associates              **9158    1/16/18   CWP Associates          Patricio Salazar Cordova          Wire Out                  4,642.74

                                                                                           Patricio Salazar Cordova Total                       $          4,642.74

          BofA         CWP Associates              **9158    2/6/18    CWP Associates          Hinton Communications              Check                    4,485.69

                                                                                            Hinton Communications Total                         $          4,485.69

          BofA         CWP Associates              **9158    1/17/18   CWP Associates        First Nations Summit Society         Fx Out                   3,775.01

                                                                                    First Nations Summit Society Total                          $          3,775.01

          BofA         CWP Associates              **9158    5/3/18    CWP Associates               Katie Sullivan            Cashier's Check              2,580.30

                                                                                                      Katie Sullivan Total                      $          2,580.30

          BofA         CWP Associates              **9158    1/24/18   CWP Associates        Waddell Phillips Profession.         Fx Out                   2,220.07

                                                                                        Waddell Phillips Profession. Total                      $          2,220.07



                                                                                                                                                             Page 2 of 3
                              Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 32 of 40
Chevron Corporation v. Steven Donziger, et al.

   Analysis of CWP Associates Bank Transactions (by Recipient Total in Descending Order)                                                             Exhibit 6
   Time Period: January 2018 through May 2018
      Bank Name      Name on Account             Account #    Date         From                      To                   Trans. Type            Withdrawals

          BofA         CWP Associates              **9158    1/17/18   CWP Associates   Uyunkar Doming Peas Nampic           Intl Out                   1,365.00

                                                                                   Uyunkar Doming Peas Nampic Total                          $          1,365.00

          BofA         CWP Associates              **9158    3/19/18   CWP Associates      Shuyana Natalia Alluaca           Intl Out                   1,000.00

                                                                                        Shuyana Natalia Alluaca Total                        $          1,000.00

          BofA         CWP Associates              **9158    1/11/18   CWP Associates         Bank of America           Wire Transfer Fee                 35.00
          BofA         CWP Associates              **9158    1/11/18   CWP Associates         Bank of America                  Fee                        99.00
          BofA         CWP Associates              **9158    1/12/18   CWP Associates         Bank of America           Extrnl. Trans. Fee                10.00
          BofA         CWP Associates              **9158    1/12/18   CWP Associates         Bank of America           Wire Transfer Fee                 30.00
          BofA         CWP Associates              **9158    1/12/18   CWP Associates         Bank of America           Wire Transfer Fee                 45.00
          BofA         CWP Associates              **9158    1/16/18   CWP Associates         Bank of America           Wire Transfer Fee                 30.00
          BofA         CWP Associates              **9158    1/17/18   CWP Associates         Bank of America           Wire Transfer Fee                 35.00
          BofA         CWP Associates              **9158    1/17/18   CWP Associates         Bank of America           Wire Transfer Fee                 35.00
          BofA         CWP Associates              **9158    1/17/18   CWP Associates         Bank of America           Wire Transfer Fee                 35.00
          BofA         CWP Associates              **9158    1/17/18   CWP Associates         Bank of America           Wire Transfer Fee                 45.00
          BofA         CWP Associates              **9158    1/17/18   CWP Associates         Bank of America           Wire Transfer Fee                 45.00
          BofA         CWP Associates              **9158    1/24/18   CWP Associates         Bank of America           Wire Transfer Fee                 30.00
          BofA         CWP Associates              **9158    1/24/18   CWP Associates         Bank of America           Wire Transfer Fee                 35.00
          BofA         CWP Associates              **9158    1/26/18   CWP Associates         Bank of America           Wire Transfer Fee                 30.00
          BofA         CWP Associates              **9158    1/29/18   CWP Associates         Bank of America           Wire Transfer Fee                 30.00
          BofA         CWP Associates              **9158    1/30/18   CWP Associates         Bank of America           Wire Transfer Fee                 30.00
          BofA         CWP Associates              **9158    2/5/18    CWP Associates         Bank of America           Extrnl. Trans. Fee                10.00
          BofA         CWP Associates              **9158    2/20/18   CWP Associates         Bank of America           Wire Transfer Fee                 45.00
          BofA         CWP Associates              **9158    3/9/18    CWP Associates         Bank of America           Wire Transfer Fee                 35.00
          BofA         CWP Associates              **9158    3/13/18   CWP Associates         Bank of America           Wire Transfer Fee                 10.00
          BofA         CWP Associates              **9158    3/15/18   CWP Associates         Bank of America           Extrnl. Trans. Fee                  5.00
          BofA         CWP Associates              **9158    3/15/18   CWP Associates         Bank of America           Extrnl. Trans. Fee                  5.00
          BofA         CWP Associates              **9158    3/16/18   CWP Associates         Bank of America           Wire Transfer Fee                 15.00
          BofA         CWP Associates              **9158    3/19/18   CWP Associates         Bank of America           Wire Transfer Fee                 10.00
          BofA         CWP Associates              **9158    3/30/18   CWP Associates         Bank of America           Wire Transfer Fee                 10.00

                                                                                               Bank of America Total                         $           744.00

                                                                                                          Grand Total                        $        282,954.84

                                                                                                                                                          Page 3 of 3
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 33 of 40




              EXHIBIT 7-A
          Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 34 of 40
Chevron Corporation v. Steven Donziger, et al.
  Summary of TD Bank Visa & American Express Credit Card Expenses - Top 50 Payees           Exhibit 7-A
  Time Period: January 2016 through June 30, 2018

      #                Payee Name                American Express   TD Bank Visa Card       Total
      1       American Airlines                         12,123.08           9,835.78    $    21,958.86
      2       Gym Precision                                780.00          13,260.00         14,040.00
      3       Avianca Ecuador                            6,586.70           6,551.38         13,138.08
      4       Room & Board                              12,890.79                -           12,890.79
      5       Delta Airlines                            10,516.18           1,681.15         12,197.33
      6       3BL Media LLC                                   -            11,705.00         11,705.00
      7       AT&T                                       2,910.70           6,477.93          9,388.63
      8       Browns Hotel                                    -             9,371.17          9,371.17
      9       TAP Air Internet                           6,895.92                -            6,895.92
      10      Precision Athlete                          6,340.00                -            6,340.00
      11      United Airlines                              653.09           5,037.10          5,690.19
      12      Air Canada                                 4,061.05           1,536.92          5,597.97
      13      Walkers                                    2,341.11           2,884.61          5,225.72
      14      Time Warner Cable                          2,484.69           2,406.29          4,890.98
      15      Hotel Tonight                              1,239.36           3,489.89          4,729.25
      16      JetBlue                                      233.10           4,286.50          4,519.60
      17      Thompson Hotel                             3,673.56             375.53          4,049.09
      18      Charles Hotel                              2,412.35           1,633.74          4,046.09
      19      Nylo Hotel                                   312.17           3,452.11          3,764.28
      20      Intuit                                     3,762.03                -            3,762.03
      21      Henry's Restaurant                         1,894.47           1,761.23          3,655.70
      22      Limelight Hotel                                 -             3,452.04          3,452.04
      23      Sfoglia                                    1,863.74           1,586.12          3,449.86
      24      Vila Vita Parc                             3,273.59                -            3,273.59
      25      British Airways                                 -             3,155.90          3,155.90
      26      Norwegian Air                                   -             3,135.60          3,135.60
      27      Le Compagnie                                    -             3,058.42          3,058.42
      28      Club Med                                   2,865.46             134.20          2,999.66
      29      Tap Portugal                               2,770.00                -            2,770.00
      30      NYC Taxi                                   1,054.82           1,712.09          2,766.91
      31      Intercontinental Hotels                    1,484.20           1,238.84          2,723.04
      32      Hotels.com                                   769.39           1,913.05          2,682.44
      33      Acme Fine Wines                                 -             2,578.00          2,578.00
      34      Fairmont Hotels                            1,693.56             876.14          2,569.70
      35      Hotel Bachaumont                                -             2,567.44          2,567.44
      36      The White Hart Inn                           162.36           2,157.24          2,319.60
      37      Appeal Tech                                  172.02           2,085.39          2,257.41
      38      Olissipo Lapa Palace                       2,249.43                -            2,249.43
      39      CarmelLimoPass.com                         1,221.40             986.10          2,207.50
      40      The Red Cat                                1,310.94             887.53          2,198.47
      41      Westin Hotels                                266.72           1,913.89          2,180.61
      42      Hotel Quito                                     -             2,103.81          2,103.81
      43      Dinahs Garden Hotel                        2,100.57                -            2,100.57
      44      CVS                                        2,062.96              13.27          2,076.23
      45      Omni Hotel                                 2,011.54              37.45          2,048.99
      46      Amtrak                                     1,341.00             657.00          1,998.00
      47      Apple                                      1,825.26             153.25          1,978.51
      48      Hillstone                                    463.00           1,359.47          1,822.47
      49      Jean Georges                                 152.38           1,664.26          1,816.64
      50      New York City MTA                            680.00           1,097.10          1,777.10
                  Subtotal - Top 50 Entities     $     113,904.69    $    126,269.93    $   240,174.62
           Subtotal - 603 Remaining Entities            75,214.50          60,644.17        135,858.67
                              Total Charges      $     189,119.19    $    186,914.10    $   376,033.29
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 35 of 40




              EXHIBIT 7-B
                                               Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 36 of 40
Chevron Corporation v. Steven Donziger, et al.

   Summary of TD Bank Visa & American Express Credit Card Expenses & Related Payments by Month & Card User                                                                                                        Exhibit 7-B
   Time Period: January 2016 through June 30, 2018

                                                  American Express                                        TD Bank Visa           Amex & TD                           Payments on Credit Cards from...
                                                                                                                                 Combined             Donziger            Donziger         CWP and
       Period            L. Miller           M. Sullivan           Donziger               Total               Donziger                                                                                             Total
                                                                                                                                   Total             Personal TD         Business TD     Streamline [2]
        Jan-16              1,546.13                  -               5,350.17              6,896.30                     -           6,896.30            19,139.64                 -                 -              19,139.64
       Feb-16               4,816.36                  -               5,575.59             10,391.95                     -          10,391.95             6,857.59                 -                 -               6,857.59
       Mar-16             17,806.03                   -               8,051.53             25,857.56                     -          25,857.56             7,168.60                 -                 -               7,168.60
        Apr-16              4,155.71                  -              13,551.64             17,707.35                     -          17,707.35            14,495.36                 -                 -              14,495.36
       May-16               4,207.86                  -               9,108.33             13,316.19                     -          13,316.19            22,984.19                 -                 -              22,984.19
        Jun-16              1,805.60                  -              14,253.77             16,059.37                     -          16,059.37            20,432.55                 -                 -              20,432.55
        Jul-16              1,829.11                  -              16,343.05             18,172.16                     -          18,172.16             8,844.43                 -                 -               8,844.43
       Aug-16             15,991.23                   -              11,449.40             27,440.63                     -          27,440.63             5,832.59                 -                 -               5,832.59
       Sep-16               1,878.98                  -              13,633.21             15,512.19                     -          15,512.19            28,340.23                 -                 -              28,340.23
        Oct-16                   -                    -                       -                   -             12,065.32           12,065.32            30,443.39                 -                 -              30,443.39
       Nov-16                    -                    -                       -                   -             14,444.04           14,444.04                  -              9,173.47               -               9,173.47
       Dec-16                    -                    -                       -                   -              9,242.06            9,242.06            10,012.35           14,222.00               -              24,234.35
   Subtotal - 2016   $     54,037.01     $                 -   $      97,316.69       $   151,353.70      $      35,751.42   $      187,105.12   $      174,550.92   $       23,395.47   $                -   $    197,946.39
        Jan-17                   -                    -                       -                   -              7,731.96            7,731.96                  -                   -                 -                     -
       Feb-17                    -                    -                       -                   -             10,698.62           10,698.62            17,728.73                 -                 -              17,728.73
       Mar-17                    -                    -                       -                   -              6,957.15            6,957.15                  -             10,445.74               -              10,445.74
        Apr-17                   -                    -                       -                   -             13,432.21           13,432.21                  -             11,297.46               -              11,297.46
       May-17                    -                    -                       -                   -             11,143.54           11,143.54                  -              9,587.71               -               9,587.71
        Jun-17                   -                    -                       -                   -              7,270.76            7,270.76                  -              8,198.50               -               8,198.50
        Jul-17                   -                    -                       -                   -              9,764.36            9,764.36                  -                   -                 -                     -
       Aug-17                    -                    -                       -                   -              3,922.96            3,922.96                  -             13,008.74               -              13,008.74
       Sep-17                    -                    -                       -                   -             16,284.32           16,284.32                  -              9,725.00               -               9,725.00
        Oct-17                   -                    -                       -                   -             11,161.03           11,161.03            14,725.62                 -                 -              14,725.62
       Nov-17                    -                    -                       -                   -              3,477.15            3,477.15                  -              6,313.00               -               6,313.00
       Dec-17                    -                    -                       -                   -              9,669.84            9,669.84             6,119.00                 -                 -               6,119.00
   Subtotal - 2017   $               -   $                 -   $                  -   $               -   $     111,513.90   $      111,513.90   $       38,573.35   $       68,576.15   $                -   $    107,149.50
        Jan-18                   -               4,306.84                     -             4,306.84            14,996.82           19,303.66             9,850.00                 -                 -               9,850.00
       Feb-18                    -               1,733.36               220.06              1,953.42            12,259.43           14,212.85                  -             10,655.00         4,492.75             15,147.75
       Mar-18                    -               2,735.71             1,974.16              4,709.87             8,682.29           13,392.16                  -             12,325.07               -              12,325.07
        Apr-18                   -                109.85             21,043.73             21,153.58               393.46           21,547.04             9,256.15                 -          16,284.30             25,540.45
       May-18                    -               1,148.97               247.74              1,396.71             2,842.10            4,238.81                  -                   -          11,796.20             11,796.20
        Jun-18                   -               4,445.07              (200.00)             4,245.07               474.68            4,719.75             3,620.43                 -           3,548.35              7,168.78
   Subtotal - 2018   $               -   $      14,479.80      $      23,285.69       $    37,765.49      $      39,648.78   $       77,414.27   $       22,726.58   $       22,980.07   $     36,121.60      $     81,828.25
   Total [1]         $     54,037.01 $          14,479.80      $     120,602.38       $   189,119.19      $     186,914.10   $      376,033.29   $      235,850.85   $      114,951.69   $     36,121.60      $    386,924.14

   [1] As shown above, Donziger switched from an American Express credit card to a TD Bank credit card in October 2016. Donziger began using American Express again in February 2018,.
   [2] Kroll notes that CWP and Streamlime both made payments towards the American Express charges.
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 37 of 40




              EXHIBIT 8
          Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 38 of 40
Chevron Corporation v. Steven Donziger, et al.
Disposition of Investor Payments - Summary of Payees With Totals Greater than $1,000                                                             Exhibit 8
Payment Totals from SRD Personal, SRD Law Firm, CWP, and Streamline Bank Accounts
Time Period: January 2016 through June 2018
                                                                            Payments from SRD...                      Payments from...
                         To (Payee)                                  Personal Accts.          Law Firm Accts.         CWP/Streamline            Amount
                                           Laura Miller Total $            (162,000.00) $          (135,000.00)   $                  -      $     (297,000.00)
                                               TD Bank Total                (43,525.20)            (116,496.69)                      -            (160,021.89)
                                Peter Grant Law Corp. Total                        -                       -                 (106,581.71)         (106,581.71)
                                      American Express Total                (63,936.39)                    -                  (23,904.19)          (87,840.58)
                                               CitiCard Total               (82,250.65)                    -                         -             (82,250.65)
                                   Forum Nobis, PLLC Total                         -                (50,000.00)               (17,500.00)          (67,500.00)
                                 Wells Fargo Mortgage Total                 (64,159.16)                    -                         -             (64,159.16)
                   Frente De Defensa De La Amazonia Total                          -                (38,320.00)               (13,100.00)          (51,420.00)
                                       Aaron Marr Page Total                 (5,000.00)             (40,000.00)                      -             (45,000.00)
                                  University of Calgary Total                      -                       -                  (41,151.66)          (41,151.66)
                                         Anton Tabuns Total                        -                (14,364.97)               (20,000.00)          (34,364.97)
                Fundacion Naupa de Saberes Andinos Total                     (5,000.00)              (3,000.00)               (17,286.75)          (25,286.75)
                                         Deepak Gupta Total                        -                (25,000.00)                      -             (25,000.00)
                                            Rex Weyler Total                       -                (10,900.97)                (7,852.51)          (18,753.48)
                                   Steven R. Donziger Total                 (17,238.12)                    -                         -             (17,238.12)
                                        Shuyana Yanza Total                  (5,000.00)             (11,100.00)                      -             (16,100.00)
                                 Meyers Saxon & Cole Total                         -                (15,750.00)                      -             (15,750.00)
                                  Long Tuminello LLP Total                  (10,000.00)                    -                         -             (10,000.00)
                              Patricio Salazar Cordova Total                 (1,834.51)              (3,179.00)                (4,642.74)           (9,656.25)
                                              Unknown Total                    (150.00)                    -                   (9,250.90)           (9,400.90)
                                               Pro Park Total                (8,573.90)                    -                         -              (8,573.90)
                   Becker Gallagher Legal Publishing Total                   (7,572.12)                    -                         -              (7,572.12)
                                       Craig Longhurst Total                 (6,000.00)                    -                         -              (6,000.00)
                                   Independent Media Total                         -                       -                   (5,000.00)           (5,000.00)
                                      Simon Billenness Total                       -                       -                   (5,000.00)           (5,000.00)
                                          Other Payees Total                 (4,957.23)                    -                         -              (4,957.23)
                                        3BL Media LLC Total                        -                 (4,600.00)                      -              (4,600.00)
                               Hartford Life Insurance Total                 (4,390.00)                    -                         -              (4,390.00)
                                        Suzanne Parish Total                 (4,000.00)                    -                         -              (4,000.00)
                         First Nations Summit Society Total                        -                       -                   (3,775.01)           (3,775.01)
                                         Michael Frisch Total                (3,750.00)                    -                         -              (3,750.00)
                                          Hotel Tonight Total                (3,585.00)                    -                         -              (3,585.00)
                        Congregation Rodeph Sholom Total                     (3,469.00)                    -                         -              (3,469.00)
                                          David Zelman Total                 (3,000.00)                    -                         -              (3,000.00)
                                           Diane Noboa Total                 (3,000.00)                    -                         -              (3,000.00)
                                          Kevin Koenig Total                       -                 (3,000.00)                      -              (3,000.00)
                                          Katie Sullivan Total                     -                       -                   (2,580.30)           (2,580.30)
                          Waddell Phillips Profession. Total                       -                       -                   (2,220.07)           (2,220.07)
                                         Andrea Flicker Total                (2,033.00)                    -                         -              (2,033.00)
                                           Ann Corbett Total                       -                 (2,000.00)                      -              (2,000.00)
                                         CON ED of NY Total                  (1,862.78)                    -                         -              (1,862.78)
                                        Gary Ruth DDS Total                  (1,500.00)                    -                         -              (1,500.00)
                                            State Farm Total                 (1,418.42)                    -                         -              (1,418.42)
                        Uyunkar Doming Peas Nampic Total                           -                       -                   (1,365.00)           (1,365.00)
                                            Rapid Park Total                 (1,342.12)                    -                         -              (1,342.12)
                                            ShopSCAD Total                   (1,060.00)                    -                         -              (1,060.00)
                                        Gary Greenberg Total                 (1,000.00)                    -                         -              (1,000.00)
                              Shuyana Natalia Alluaca Total                        -                       -                   (1,000.00)           (1,000.00)
         Subtotal - 48 Payees With Totals $1,000 or Greater      $         (522,607.60) $          (472,711.63)   $          (282,210.84) $     (1,277,530.07)
         Subtotal - 87 Payees With Totals Less Than $1,000 $                (16,746.31) $                  -      $              (744.00) $        (17,490.31)
                                              Grand Total [1] $            (539,353.91) $          (472,711.63)   $          (282,954.84) $     (1,295,020.38)

                        Total Investor Payments Traced to TD and CWP Accounts             $       1,012,065.54    $           282,954.84    $    1,295,020.38

Note [1]: Payments from the TD accounts equal 81.4% of related Investor deposits.         $       1,242,985.16    Total Investor Deposits $      1,525,940.00
Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 39 of 40




              EXHIBIT 9
             Case 1:11-cv-00691-LAK-RWL Document 2115-1 Filed 10/24/18 Page 40 of 40
Chevron Corporation v. Steven Donziger, et al.

  Comparison of Known Investment at RICO Judgment and as of September 26, 2018                                     Exhibit 9
  Time Period: August 2004 through January 2018

                                                 Known Investment    Known Investment       Known             Known
                       Name                        Commitments         Commitments        Investment        Investment
                                                  as of 3/4/14 [1]     as of 9/26/18    as of 3/4/14 [1]   as of 9/26/18

   Kohn Swift & Graf, P.C.                           $6,360,647          $6,360,647        $6,360,647       $6,360,647
   Russell DeLeon                                      2,000,000          1,500,000         1,500,000        1,500,000
   Orin Kramer                                          150,000             150,000           150,000          150,000
   Torvia Limited                                      7,250,000         20,677,281         3,413,367        3,747,367
   Burford                                           15,000,000           4,000,000         4,000,000        4,000,000
   88 Capital                                           250,000             250,000
   Equitable Outcomes                                   150,000             150,000
   Jonaks Limited                                       200,000             200,000
   Satee GMBH                                           300,000             300,000
   David Sherman III                                    250,000             250,000
   Russell O. Wiese                                      50,000              50,000
   Michael Donziger                                     150,000             150,000                            100,000     [2]

   TC Payment Services International                                                          424,948          424,948
   Amazonia Recovery Limited                                                                  149,000          194,000
   Temeraire Limited                                           -          2,500,000
   Olswang LLP (Woodsford)                                                                                     200,000     [2]

   Glenn Krevlin                                        250,000             850,000                            600,000     [3]

   Cliff Eisler                                                -            250,000                            250,000     [3]

   Indigenous People Limited (Ian Watson)                      -            250,000                            250,000     [3]

   WDIS Finance LLC (JV Merkensteijn)                          -            400,000                            400,000     [3]

   Fenwick (George Roger Waters)                               -            202,000                            202,000     [3]

   Wellbeck Partner LLC (Jay Goldstein)                        -            200,000                            200,000     [3]

   CHV LLV (Tony Abbiati & Client)                             -            500,000                            500,000     [3]

   Totals                                           $32,360,647         $39,189,928       $15,997,962      $19,078,962


  Notes:
   [1] - Agrees with PX 2143 from the October 8, 2013 Direct Testimony of Troy A. Dahlberg (PX 4900).
   [2] - Known Investment as of 9/26/18 agrees to Summary of Investor Deposits on Exhibit 3-B.
   [3] - Known Investment as of 9/26/18 agrees to Investment Agreement Amounts on Exhibit 2.
